Exhibit SCANA CORPORATION SUPPLEMENTARY EXECUTIVE BENEFIT PLAN (including amendments through December 31, 2009) SCANA CORPORATION SUPPLEMENTARY EXECUTIVE BENEFIT PLAN TABLE OF CONTENTS Page SECTION 1. ESTABLISHMENT AND PURPOSE 1 1.1 ESTABLISHMENT AND HISTORY OF THE PLAN 1 1.2 DESCRIPTION OF THE PLAN 1 1.3 PURPOSE OF THE PLAN 1 SECTION 2. DEFINITIONS 2 2.1 DEFINITIONS 2 2.2 GENDER AND NUMBER 6 SECTION 3. ELIGIBILITY AND PARTICIPATION 7 3.1 ELIGIBILITY 7 3.2 TERMINATION AND PARTICIPATION 7 SECTION 4. BENEFITS 8 4.1 RIGHT TO SEBP BENEFITS 8 4.2 QUALIFYING TERMINATION 8 4.3 DESCRIPTION OF SEBP BENEFITS 8 4.4 TERMINATION FOR TOTAL AND PERMANENT DISABILITY 9 4.5 TERMINATION FOR RETIREMENT OR DEATH 9 4.6 TERMINATION FOR CAUSE OR BY PARTICIPANT OTHER THAN FOR GOOD REASON 9 4.7 NOTICE OF TERMINATION 9 4.8 PARTICIPANT’S OBLIGATIONS 9 4.9 TERMINATION FOR JUST CAUSE 9 4.10 FORM AND TIMING OF SEBP BENEFITS 10 4.11 BENEFITS UNDER OTHER PLANS 10 SECTION 5. BENEFICIARY DESIGNATIONS 11 5.1 DESIGNATION OF BENEFICIARY 11 5.2 DEATH OF BENEFICIARY 11 5.3 INEFFECIVE DESIGNATION 11 SECTION 6. GENERAL PROVISIONS 12 6.1 CONTRACTUAL OBLIGATION 12 6.2 UNSECURED INTEREST 12 6.3 “RABBI” TRUST 12 6.4 SUCCESSORS 12 6.5 EMPLOYMENT/PARTICIPATION RIGHTS 13 6.6 NONALIENATION OF BENEFITS 13 6.7 SEVERABILITY 13 6.8 NO INDIVIDUAL LIABILITY 6.9 APPLICABLE LAW 13 6.10 LEGAL FEES AND EXPENSES 13 -i- 6.11 ARBITRATION 14 SECTION 7. PLAN ADMINISTRATION, AMENDMENT AND TERMINATIOAN 15 7.1 IN GENERAL 15 7.2 CLAIMS PROCEDURE 15 7.3 FINALITY OF DETERMINATION 15 7.4 DELEGATION OF AUTHORITY 15 7.5 EXPENSES 15 7.6 TAX WITHHOLDING 15 7.7 INCOMPETENCY 15 7.8 NOTICE OF ADDRESS 16 7.9 AMENDMENT AND TERMINATION 16 SECTION 8. EXECUTION 17 -ii- SCANA CORPORATION SUPPLEMENTARY EXECUTIVE BENEFIT PLAN SECTION 1.ESTABLISHMENT AND PURPOSE 1.1Establishment and History of the Plan.SCANA Corporation established a plan for certain executives to be known as the “SCANA Corporation Supplementary Executive Benefit Plan” (the “Plan”), effective as of July 1, 2001.The Plan was amended and restated, effective as of January 1, 2009, to comply with the requirements of Code Section 409A.The Plan is hereby amended and restated as provided herein, effective as of December 31, 2009, to remove references to the SCANA Corporation Executive Benefit Plan. 1.2Description of the Plan.This Plan is intended to constitute a severance benefits plan which is unfunded and established primarily for the purpose of providing severance benefits for a select group of management or highly compensated employees. 1.3Purpose of the Plan.The purpose of this Plan is to advance the interests of the Company by providing highly qualified Company executives and other key personnel with an assurance of equitable treatment in terms of compensation and economic security and to induce continued employment with the Company in the event of certain spin-offs, divestitures, or an acquisition or other Change in Control.The Corporation believes that an assurance of equitable treatment will enable valued executives and key personnel to maintain productivity and focus during a period of significant uncertainty inherent in such situations and that a severance compensation plan of this kind will aid the Company in attracting and retaining the highly qualified professionals who are essential to its success. SECTION 2.DEFINITIONS 2.1Definitions.Whenever used herein, the following terms shall have the meanings set forth below, unless otherwise expressly provided herein or unless a different meaning is plainly required by the context, and when the defined meaning is intended, the term is capitalized: (a)“Agreement” means a contract between an Eligible Employee and the Company permitting the Eligible Employee to participate in the Plan and delineating the benefits (if any) that are to be provided to the Eligible Employee in lieu of or in addition to the benefits described under the terms of this Plan. (b)“Base Salary” means the base rate of compensation payable to a Participant as annual salary, not reduced by any pre-tax deferrals under any tax-qualified plan, non-qualified deferred compensation plan, qualified transportation fringe benefit plan under Code Section 132(f), or cafeteria plan under Section 125 maintained by the Company, but excluding amounts received or receivable under all incentive or other bonus plans. (c)“Beneficial Owner” shall have the meaning ascribed to such term in Rule 13d-3 of the General Rules and Regulations under the Exchange Act. (d)“Beneficiary” means any person or entity who, upon the Participant’s death, is entitled to receive the Participant’s benefits under the Plan in accordance with Section 5 hereof. (e)“Board” means the
